UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Convertible Income-Growth Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2007 Date of reporting period: July 31, 2007 Item 1. Schedule of Investments: Putnam Convertible Income-Growth Trust The fund's portfolio 7/31/07 (Unaudited) CONVERTIBLE BONDS AND NOTES (71.1%)(a) Principal amount Value Aerospace and Defense (2.4%) Lockheed Martin Corp. cv. sr. notes FRN 5.11s, 2033 $7,800,000 $10,947,300 Triumph Group, Inc. 144A cv. sr. sub. notes 2 5/8s, 2026 5,000,000 7,562,500 Airlines (0.7%) Pinnacle Airlines Corp. cv. sr. notes 3 1/4s, 2025 3,700,000 Automotive (1.0%) United Auto Group, Inc. 144A cv. sr. sub. notes 3 1/2s, 2026 7,800,000 Banking (0.7%) Boston Private Financial Holdings, Inc. 144A cv. sr. unsec. notes 3s, 2027 5,000,000 Beverage (1.5%) Molson Coors Brewing Co. cv. sr. unsec. notes 2 1/2s, 2013 11,500,000 Biotechnology (7.1%) Amgen, Inc. 144A cv. sr. notes 3/8s, 2013 10,000,000 8,812,500 Amylin Pharmaceuticals, Inc. 144A cv. sr. notes 3s, 2014 6,000,000 6,127,500 BioMarin Pharmaceuticals, Inc. cv. sr. sub. notes 1 7/8s, 2017 4,000,000 4,205,000 Cubist Pharmaceuticals, Inc. cv. sub. notes 2 1/4s, 2013 6,000,000 5,872,500 Genzyme Corp. (General Division) cv. sr. notes 1 1/4s, 2023 7,900,000 8,344,375 Integra LifeSciences Holdings 144A cv. sr. notes 2 3/4s, 2010 8,000,000 7,860,000 Kendle International, Inc. cv. sr. notes 3 3/8s, 2012 6,000,000 6,105,000 MannKind Corp. cv. sr. unsec. notes 3 3/4s, 2013 3,500,000 3,093,120 MGI Pharma, Inc. 144A cv. sr. sub. notes stepped-coupon 1.682s (zero %, 3/2/11) 2024 (STP) 5,350,000 3,845,313 Coal (2.0%) International Coal Group, Inc. 144A cv. company guaranty 9s, 2012 14,900,000 Commercial and Consumer Services (1.9%) Dollar Financial Corp. 144A cv. sr. notes 2 7/8s, 2027 6,000,000 5,355,300 Euronet Worldwide, Inc. cv. debs. 3 1/2s, 2025 2,100,000 1,984,500 Euronet Worldwide, Inc. 144A cv. debs. 3 1/2s, 2025 3,400,000 3,213,000 Live Nation, Inc. 144A cv. sr. notes 2 7/8s, 2027 4,000,000 3,902,520 Communications Equipment (0.8%) Arris Group, Inc. cv. sr. unsec. notes 2s, 2026 5,000,000 Computers (5.6%) Anixter International, Inc. 144A cv. sr. notes 1s, 2013 9,400,000 13,066,000 Cray, Inc. cv. sr. sub. notes 3s, 2024 2,000,000 1,817,500 Cray, Inc. 144A cv. sr. sub. notes 3s, 2024 4,600,000 4,180,250 EMC Corp. 144A cv. sr. notes 1 3/4s, 2013 10,000,000 13,062,500 L-1 Identity Solutions, Inc. 144A cv. sr. notes 3 3/4s, 2027 5,870,000 5,366,888 SPSS, Inc. 144A cv. sub. notes 2 1/2s, 2012 4,800,000 5,358,000 Consumer Goods (0.8%) Chattem, Inc. cv. sr. notes 1 5/8s, 2014 3,100,000 2,942,210 Chattem, Inc. 144A cv. sr. notes 1 5/8s, 2014 3,000,000 2,846,250 Consumer Services (0.7%) FTI Consulting, Inc. 144A cv. sr. sub. notes 3 3/4s, 2012 3,600,000 Electric Utilities (1.0%) CenterPoint Energy, Inc. cv. unsec. sub. notes FRN 2s, 2029 204,900 Electrical Equipment (0.6%) WESCO International, Inc. cv. sr. debs. Ser. *, 2 5/8s, 2025 400,000 553,500 WESCO International, Inc. 144A cv. sr. debs. 2 5/8s, 2025 2,900,000 4,012,875 Electronics (6.5%) General Cable Corp. cv. company guaranty 7/8s, 2013 5,700,000 9,540,375 Intel Corp. 144A cv. sub. bonds 2.95s, 2035 10,700,000 10,392,375 Itron, Inc. cv. sr. sub. notes 2 1/2s, 2026 4,900,000 6,670,125 Liberty Media Corp. cv. sr. notes 3 1/2s, 2031 6,900,000 5,479,021 LSI Logic Corp. cv. sub. notes 4s, 2010 7,400,000 7,113,250 RF Micro Devices, Inc. 144A cv. sub. notes 1s, 2014 4,500,000 4,545,000 Tektronix, Inc. 144A cv. sr. notes 1 5/8s, 2012 6,000,000 5,895,000 Energy (1.5%) Global Industries, Ltd. 144A cv. unsec. notes 2 3/4s, 2027 6,000,000 5,790,000 Parker Drilling Co. cv. company guaranty 2 1/8s, 2012 6,000,000 5,820,000 Energy (Other) (0.9%) Covanta Holding Corp. cv. sr. debs. 1s, 2027 3,700,000 3,593,625 Suntech Power Holdings Co., Ltd. 144A cv. sr. notes 1/4s, 2012 (Cayman Islands) 3,500,000 3,640,000 Entertainment (1.9%) Lions Gate Entertainment Corp. cv. sr. sub. bonds stepped-coupon 3 5/8s (3 1/8s, 3/15/12) 2025 (Canada) (STP) 1,300,000 1,335,750 Lions Gate Entertainment Corp. 144A cv. sr. sub. Bonds stepped-coupon 3 5/8s (3 1/8s, 3/15/12) 2025 (Canada) (STP) 5,800,000 5,959,500 Macrovision Corp. cv. sr. notes 2 5/8s, 2011 3,600,000 3,834,000 Macrovision Corp. 144A cv. sr. notes 2 5/8s, 2011 3,000,000 3,195,000 Gaming & Lottery (0.7%) Scientific Games Corp. 144A cv. company guaranty 3/4s, 2024 4,400,000 Health Care Services (1.4%) Dendreon Corp. 144A cv. sr. sub. notes 4 3/4s, 2014 4,000,000 3,770,000 LifePoint Hospitals, Inc. cv. sr. sub. notes 3 1/2s, 2014 4,000,000 3,505,000 United Therapeutics Corp. 144A cv. sr. notes 1/2s, 2011 3,500,000 3,714,375 Investment Banking/Brokerage (0.5%) KKR Financial Holdings, LLC 144A cv. sr. unsec. notes 7s, 2012 3,880,000 Lodging/Tourism (1.1%) Carnival Corp. cv. debs. 2s, 2021 (Panama) 7,000,000 Manufacturing (0.9%) Trinity Industries, Inc. cv. sub. notes 3 7/8s, 2036 7,000,000 Media (1.0%) Walt Disney Co. (The) cv. sr. notes 2 1/8s, 2023 6,800,000 Medical Technology (4.0%) AtheroGenics cv. sr. notes 1 1/2s, 2012 1,310,000 469,963 AtheroGenics 144A cv. sr. notes 1 1/2s, 2012 3,720,000 1,334,550 China Medical Technologies, Inc. 144A cv. sr. sub. notes 3 1/2s, 2011 (China) 3,500,000 4,191,250 Cytyc Corp. 144A cv. sr. notes 2 1/4s, 2024 3,000,000 4,286,250 EPIX Medical, Inc. cv. sr. notes 3s, 2024 3,300,000 2,508,000 EPIX Medical, Inc. 144A cv. sr. notes 3s, 2024 4,300,000 3,268,000 Invacare Corp. 144A cv. sr. sub. debs 4 1/8s, 2027 3,500,000 3,562,853 Medtronic, Inc. cv. sr. notes 1 5/8s, 2013 2,200,000 2,293,500 Medtronic, Inc. 144A cv. sr. notes 1 5/8s, 2013 8,500,000 8,861,250 Oil & Gas (1.5%) Delta Petroleum Corp. cv. sr. unsec. notes 3 3/4s, 2037 5,900,000 5,472,250 McMoran Exploration Co. cv. sr. notes 5 1/4s, 2011 5,500,000 6,180,625 Pharmaceuticals (4.4%) Alza Corp. cv. sub. debs. zero %, 2020 11,400,000 9,476,250 CV Therapeutics, Inc. cv. sub. notes 3 1/4s, 2013 8,609,000 7,080,903 Mylan Laboratories, Inc. cv. company guaranty 1 1/4s, 2012 7,000,000 6,300,000 Wyeth cv. unsec. unsub. notes FRN 4.886s, 2024 9,700,000 10,299,460 Real Estate (2.6%) Alexandria Real Estate Equities, Inc. 144A cv. sr. notes 3.7s, 2027 (R) 4,000,000 3,795,000 Corporate Office Properties LP 144A cv. company guaranty 3 1/2s, 2026 (R) 3,400,000 3,187,500 Forest City Enterprises, Inc. cv. notes 3 5/8s, 2011 (R) 3,100,000 3,148,980 Forest City Enterprises, Inc. 144A cv. notes 3 5/8s, 2011 (R) 3,500,000 3,555,300 Sunstone Hotel Partnership, LLC 144A cv. company guaranty 4.6s, 2027 (R) 6,200,000 5,904,217 Retail (2.2%) Charming Shoppes 144A cv. unsec. notes 1 1/8s, 2014 3,800,000 3,163,500 Nash Finch Co. cv. sr. sub. notes stepped-coupon 1.631s (zero %, 3/15/13) 2035 (STP) 6,447,000 3,086,501 Nash Finch Co. 144A cv. sr. sub. notes stepped-coupon 1.631s (zero %, 3/15/13) 2035 (STP) 8,500,000 4,069,375 Pantry, Inc. (The) cv. sr. sub. notes 3s, 2012 4,400,000 4,290,000 Pantry, Inc. (The) 144A cv. sr. sub. notes 3s, 2012 2,600,000 2,535,000 Semiconductor Production Equipment (0.9%) Kulicke & Soffa Industries, Inc. cv. sub. notes 1/2s, 2008 7,300,000 Software (1.5%) Borland Software Corp. 144A cv. sr. notes 2 3/4s, 2012 5,400,000 5,484,240 Cadence Design Systems, Inc. 144A cv. sr. notes 1 1/2s, 2013 5,100,000 5,814,000 Technology (2.1%) Acquicor Technology, Inc. 144A cv. notes 8s, 2011 3,422,000 2,904,423 CACI International, Inc. 144A cv. sr. sub. notes 2 1/8s, 2014 3,720,000 3,724,650 ON Semiconductor Corp. 144A cv. sr. sub. notes 2 5/8s, 2026 7,000,000 9,152,500 Technology Services (2.9%) DST Systems, Inc. 144A cv. sr. notes Ser. A, 4 1/8s, 2023 5,000,000 8,112,500 Safeguard Scientifics, Inc. 144A cv. sr. notes 2 5/8s, 2024 10,500,000 8,531,250 Trizetto Group 144A cv. sr. notes 1 1/8s, 2012 5,700,000 5,229,750 Telecommunications (4.8%) American Tower Corp. cv. sr. notes 3s, 2012 2,800,000 5,845,000 Dobson Communications Corp. 144A cv. sr. notes 1 1/2s, 2025 7,000,000 9,073,750 Level 3 Communications, Inc. cv. sr. notes 3 1/2s, 2012 4,700,000 5,440,250 NII Holdings, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2012 3,500,000 3,508,750 NII Holdings, Inc. 144A cv. sr. unsec. notes 2 3/4s, 2025 3,800,000 6,778,250 SBA Communications Corp. cv. sr. notes 3/8s, 2010 5,500,000 6,050,000 Waste Management (1.0%) Waste Connections, Inc. cv. sr. notes 3 3/4s, 2026 4,900,000 5,451,250 Waste Connections, Inc. 144A cv. sr. notes 3 3/4s, 2026 2,000,000 2,225,000 Total convertible bonds and notes (cost $518,717,656) CONVERTIBLE PREFERRED STOCKS (24.6%)(a) Shares Value Automotive (1.0%) Ford Motor Co. Capital Trust II $3.25 cum. cv. pfd. 203,600 Building Materials (0.8%) Stanley Works (The) FRN 6.975% units cv. pfd. 5,531,000 Chemicals (0.8%) Huntsman Corp. $2.50 cv. pfd. 120,375 Electric Utilities (1.4%) Entergy Corp. $3.813 cv. pfd. 180,500 Food (1.1%) Bunge, Ltd. 4.875% cv. pfd. 68,954 Forest Products and Packaging (0.1%) Smurfit-Stone Container Corp. Ser. A, $1.75 cum. cv. pfd. 25,000 Health Care Services (0.9%) Omnicare Capital Trust II Ser. B, $2.00 cv. pfd. 140,200 Insurance (4.2%) Alleghany Corp. 5.75% cv. pfd. 24,023 9,275,881 Citigroup Funding, Inc. Ser. GNW, 5.02% cv. pfd. 460,600 13,417,278 Platinum Underwriters Holdings, Ltd. Ser. A, 6.00% cv. pfd. (Bermuda) (S) 303,900 9,458,888 Investment Banking/Brokerage (2.2%) Affiliated Managers Group, Inc. 144A $2.55 cv. pfd. 138,000 7,883,250 E*Trade Financial Corp. $1.531 cum. cv. pfd. 380,200 9,172,325 Metals (3.4%) Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 112,768 15,886,192 Vale Capital, Ltd. Ser. RIO, $2.75 cv. pfd. (Cayman Islands) 191,460 10,051,650 Natural Gas Utilities (1.6%) El Paso Corp. 144A 4.99% cv. pfd. 5,950 8,361,238 El Paso Energy Capital Trust I $2.375 cv. pfd. 96,400 3,795,750 Oil & Gas (2.2%) Chesapeake Energy Corp. 6.25% cv. pfd. 40,215 11,209,931 Edge Petroleum Ser. A, $2.875 cum. cv. pfd 110,000 5,453,800 Power Producers (0.9%) NRG Energy, Inc. 5.75% cv. pfd. 20,300 Real Estate (2.2%) Digital Realty Trust, Inc. $1.094 cv. pfd. 186,500 4,149,625 Entertainment Properties Trust Ser. C, $1.437 cum. cv. pfd. (R) 205,900 4,143,738 Simon Property Group, LP $3.00 cv. pfd. (R) 122,200 8,569,275 Retail (0.6%) Retail Ventures, Inc. $3.312 cv. pfd. 79,940 Tobacco (1.2%) Universal Corp. 6.75% cv. pfd. 6,888 Total convertible preferred stocks (cost $174,109,837) COMMON STOCKS (4.2%)(a) Shares Value Brazil Ethanol, Inc. 144A (Unit) (NON) 312,500 $2,593,750 CSX Corp. 158,500 7,514,485 FutureFuel Corp. (NON) 138,000 828,000 Information Services Group, Inc. (Unit) (NON) 343,750 2,884,063 Sinclair Broadcast Group, Inc. Class A 461,200 6,014,048 Tailwind Financial, Inc. (Unit) (Canada) (NON) 375,000 3,131,250 Transforma Acquisition Group, Inc. (Unit) (NON) 312,500 2,700,000 U.S. Bancorp 220,600 6,606,970 Total common stocks (cost $30,752,810) UNITS (0.9%)(a) (cost $6,491,598) Units Value Elf Special Financing, Ltd. 144A cv. units FRN Ser. B, 5.71s, 2009 (Cayman Islands) 65 WARRANTS (%)(a)(NON) (cost $32,472) Expiration date Strike Price Warrants Value FutureFuel Corp. 7/12/10 $6.00 98,400 SHORT-TERM INVESTMENTS (0.7%)(a) Principal amount/shares Value Putnam Prime Money Market Fund (e) 5,065,017 $5,065,017 Short-term investments held as collateral for loaned securities with yields ranging from 5.29% to 5.53% and due dates ranging from August 1, 2007 to September 21, 2007 (d) $92,998 92,800 Total short-term investments (cost $5,157,817) TOTAL INVESTMENTS Total investments (cost $735,262,190) (b) NOTES (a) Percentages indicated are based on net assets of $762,110,679 . (b) The aggregate identified cost on a tax basis is $735,262,190, resulting in gross unrealized appreciation and depreciation of $66,975,522 and $27,747,498, respectively, or net unrealized appreciation of $39,228,024. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At July 31, 2007, the value of securities loaned amounted to $90,944. The fund received cash collateral of $92,800 which is pooled with collateral of other Putnam funds into 55 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $421,163 for the period ended July 31, 2007. During the period ended July 31, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $223,911,830 and $245,710,128, respectively. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at July 31, 2007. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Notes (FRN) are the current interest rates at July 31, 2007. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Convertible Income-Growth Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 28, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 28, 2007
